DETAILED ACTION
This communication is a non-final office actin on the merits on patent application 16859959, attorney docket NAUP3191USA. Application is assigned an effective filing date 12/4/2017 based on application filing date of Chinese application 201711262580.1, and applicant is United Microelectronics Corp. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/2022 has been entered.
 Claims 1-12 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the art of record does not teach the top portion that is made of a single material, the top portion and the bottom portion are made of a single material, and top 20surfaces of the top portion and the hard mask are coplanar as required by amended claim 1, so that previous rejection is withdrawn and a new rejection based on Zhu is presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

   
Claims 1, 2, 3, 7, 9 and 10 are rejected under 35 U.S.C. 102 A1/A2 as being anticipated by Zhu (U.S. 2016/0268392).

As for claim 1
 Zhu teaches in figures 16, 17, and 20, a semiconductor device, comprising: 
a fin-shaped structure (fin F) on a substrate (1002); 
a gate structure (1040) on the fin-shaped structure and an interlayer dielectric layer (1036) around the gate structure; 
 a hard mask on the gate structure (1042); 
a single diffusion break (1046, 1003 may be below the surface of the fin [0039}, so the trench T will contact the surface [0057]) structure in the ILD layer and the fin-shaped structure, wherein the SDB structure comprises: 
a bottom portion (narrow portion); and a top portion (wide portion) on the bottom portion, 
wherein the top portion and the bottom portion comprise different widths (shelf shown in figure 18).
 and a top surface of the bottom portion (142) is higher than a top surface of the fin-shaped structure (top of the fin is below 117 and 119 in figure 3), 
the top portion is made of a single material, the top portion and the bottom portion are made of a single material, and top 20surfaces of the top portion and the hard mask are coplanar. (top and bottom are filled in one step, and the planarized to the top of the gate hardmask [059]

As for claim 2,
Zhu teaches the semiconductor device of claim 1 and teaches 
a first spacer (1034) around the gate structure; 
a second spacer around the SDB structure (1038); and 
a contact etch stop layer (1034) between the first spacer and the second spacer.

As for claim 3,
Zhu teaches the semiconductor device of claim 2, and teaches that the first spacer and the second spacer comprise different heights (shown in figure19, the shelf is lower the height of the spacer).


As for claim 9,
Zhu teaches the semiconductor device of claim 1,
And Zhu teaches that the fin-shaped structure is disposed extending along a first direction perpendicular to the gates and the SDB structure is disposed extending along a second direction (parallel to the gates. Shown in figure 8a).

As for claim 10,
Zhu teaches the semiconductor device of claim 9, wherein the first direction is orthogonal to the second direction.(fig 8a)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yu et al. (U.S. 2016/0190130).

As for claim 4,
Zhu teaches the semiconductor device of claim 2, but does not teach that the CESL is U-shaped (shown in figure 2f of Yu).,
However, Yu teaches a U-shaped CESL (shown in figure 2f of Yu).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the us shaped CESL to the device of Zhu because it would add a second layer that protects the sidewalls of the device. One skilled in the art would have combined these elements with a reasonable expectation of success.
 

As for claim 5,
Zhu teaches the semiconductor device of claim 2, but does teach a top surface of the CESL adjacent to the second spacer is lower than a top surface of the CESL adjacent to the first spacer 
However, Park makes obvious that a top surface of the CESL adjacent to the second spacer is lower than a top surface of the CESL adjacent to the first spacer 
It would have been obvious to one skilled in the art at the effective filing date of this application have unequal CESL heights because Park teaches that the heights of the spacers are different so the top surfaces of the adjoining layers would necessarily be different in the combination because the device is manufactured using a planarization process. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Liaw et al. (U.S 2016/0020210) .

As for claim 7,
Zhu teaches the semiconductor device of claim 1, 
But  Zhu  does not teach that the SDB structure comprises: a liner; and a dielectric layer  on the liner, wherein the liner and the dielectric layer comprise different material.
However, Liaw teaches that the SDB structure comprises: a liner (212, [0023]); and a dielectric layer (224) on the liner, wherein the liner and the dielectric layer comprise different material. (thermal oxide filled with silicon nitride or oxide [0023]).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner of Liaw to the device of Zhu because the oxide acts as a buffer and adhesive for the nitride fill. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Liou et al. (U.S 2017/0053980) to assignee, filed August 20, 2015) and Gardener et al. (US. 6,268,637).

As for claim 8,
Zhu teaches the semiconductor device of claim 1, 
But does not teach an air gap in the SDB structure.
However, Liou teaches in figure 6 forming an air gap (44, called a void [0017]) in a diffusion barrier (50). 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the air gap of Liou into the isolation element of Park because the air gap provides an isolation feature with “…a low capacitance in a narrow structure. Scaling is enhanced and the potential for parasitic leakage current due to non-planarity is reduced.” Gardner [abstract]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or make obvious a two part SDB with the top of the lower portion even with the top of the gate, and the widths of the lower and upper portions are different.

Claim 12 is allowed.
 As for claim 12, the prior art does to teach the claimed device with an air gap in the SDB structure, wherein a top surface of the air gap is higher than a top surface of the gate structure


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893